IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   No. 80237-2-I
                      Respondent,
                                                   DIVISION ONE
               V.
                                                   UNPUBLISHED OPINION


                      Appellant.                   FILED: March 2, 2020


       MANN, A.C.J.   —   O.C.-G. pleaded guilty to drive-by shooting in juvenile court and

stipulated to a manifest injustice disposition. O.C.-G. challenges the length of the

disposition as excessive, claiming the court’s community safety concerns were

unfounded. Because the trial court did not abuse its discretion, we affirm.



      On the afternoon of September 19, 2018, O.C.-G. left Highline High School,

driving several other males in a large sport utility vehicle (SUV). The SUV pulled up

beside Victor Nuno, who was walking his son home from the high school. Nuno, an

admitted gang member, argued with the occupants of the SUV, who were members of a

rival gang. At some point during the argument, Nuno displayed gang signs and one of

the passengers in the SUV shot at Nuno with a handgun. O.C.-G. leaned out of the way
No. 80237-2-1/2


to create space for the shooter. The shooter fired several shots while the SUV sat in

traffic and then sped away. Although Nuno and his son were unharmed, a stray bullet

entered through the window of a nearby chiropractic clinic, striking and killing Gabriella

Reyes-Dominguez, the officer manager of the clinic.

       The State initially charged CC-C., who was 17 years old at the time of the

offense, with murder in the second degree with a firearm enhancement—an exclusive

adult offense under RCW 13.04.030(1)(e)(v). Following plea negotiations, the State

agreed to reduce the charge to drive-by shooting in juvenile court due to evidentiary

issues. The standard range for that offense is 129 to 260 weeks in the Juvenile

Rehabilitation Administration (JRA). O.C.-G. stipulated that justice is best served by a

manifest injustice disposition above the standard range. The parties also agreed to

jointly recommend a manifest injustice sentence of confinement to the JRA until O.C.-G.

turned 22.5 years old, followed by 18 months of supervision.1 O.C.-G. pleaded guilty,

acknowledging that the court was not bound by the agreed recommendation and may

impose a sentence up to the maximum allowed by law.

       Reyes-Dominguez’s family was opposed to the joint recommendation, which they

felt was too lenient. Several family members expressed their anguish to the court at

sentencing, describing Reyes-Dominguez’s death as a devastating loss to a community

that “is getting ripped apart.”    O.C.-G. declined to exercise his right to allocution and
personally expressed no remorse (though did so through counsel).2



       1   The parties acknowledged that the JRA may not follow the joint recommendation of 18 months
supervision.
        2 O.C.-G. asserts he attempted to compensate Reyes-Dominguez’s family before he was

charged, but the record does not support this assertion.


                                                       2
No. 80237-2-1/3


         While the probation officer described O.C.-G. as “a low-maintenance kid in terms

of supervision,” the court noted the JRA report referred to O.C.-G’s behavior issues in

pretrial detention, including threats to “shank and slit the throat of anyone out of

frustration for not getting moved,” and flooding his room. The court also noted O.C.-G.’s

past offenses involving firearms, including an unlawful possession of firearm charge

where a child was on the receiving end of the shooting, though was not hit.3                   O.C.-G.
received a deferred disposition for that offense but pleaded guilty to committing the

same charge a year later. This time, CC-C. was part of a group defacing a wall with

graffiti; police recovered five guns from the group and O.C.-G. admitted he carried a gun

due to his gang membership.

        The court found the parties’ stipulation to a manifest injustice sentence justified

an exceptional sentence, but declined to impose the agreed recommended length of the

sentence. Instead, the court imposed confinement to the JRA until O.C.-G. turned 24

years old with 12 months of supervision, citing “the Court’s particular concerns about

safety.” O.C.-G. appeals the sentence.



        O.C.-G. does not challenge the court’s imposition of a manifest injustice

disposition to which he stipulated. Rather, he challenges the length of the sentence as

excessive, claiming the trial court erred by ignoring the agreed recommendation and

there was no evidence establishing that a longer sentence was necessary to protect the

community. He further contends the legislature’s designation of drive-by shooting as an

        ~ The court referred to these facts at sentencing and indicated it reviewed information the State
provided relating to O.C.-G.’s prior juvenile dispositions for unlawful possession of firearms, though the
underlying criminal documents are not part of the appellate record.


                                                          3
No. 80237-2-114


A÷+ offense is racially biased and “acted as another incentive to impose an excessive

sentence.”

       We review a manifest injustice disposition in a juvenile case for manifest abuse

of discretion. Statev. B.O.J., 194 Wash. 2d 314, 322, 449 P.3d 1006 (2019); RCW

13.40.230(2)). “Once a juvenile court has concluded that a disposition within the

standard range would effectuate a manifest injustice, the court is vested with broad

discretion in determining the appropriate sentence to impose.” B.O.J., 194 Wash. 2d at

322. A manifest injustice disposition is excessive only when the disposition cannot be

justified by any reasonable view taken from the record. State v. M.L., 134 Wash. 2d 657,

661, 952 P.2d 187 (1998). The trial court has discretion whether to acceptor reject

recommendations about an appropriate term of incarceration. State v. Tauala, 54 Wn.

App. 81, 87, 771 P.2d 1188 (1989) (affirming disposition of overfouryears’ commitment

despite parole officer’s concern that a commitment of more than two years would harm

the juvenile offender).

       O.C.-G. fails to show the trial court abused its discretion. A court’s focus on

punishment in order to adequately protect society is an acceptable purpose for

incarceration under the Juvenile Justice Act (JJA). RCW 13.40.010(2)(a); Tauala, 54
Wash. App. at 87-88 (affirming lengthy sentence based on aggravated nature of the

offense and danger juvenile posed to society as evidenced by his criminal history). This

is precisely what occurred here. As the court explained:

       The conduct that [O.C.-G.] engaged in, sir, it destroyed a life, it destroyed
       a family, it destroyed a community. And your conduct, which you have
       admitted to, was gasoline to the fire, this event. Meaning it wouldn’t have
       happened without you. You were the [driver], as you said in your
       statement, you moved aside when the shooting occurred so that the


                                                 4
No. 80237-2-1/5

       shooter could have a clear shot. This is the second instance as I have
       looked at the prior unlawful possession of a firearm case where a child
       has been involved on the receiving end of the shooting. That was the
       case in the first case that was a deferred disposition and it was the case
       here. That child wasn’t hit but Ms. Reyes-Dominguez lost her life because
       of it.

The record supports the trial court’s concerns for community safety. As the court noted,

O.C.-G. admitted he “lean[ed] out of the way to create space for the shooter,” and

evidence of O.C.-G.’s present conduct shows he continues to pose a risk to others:

       I have to say I’ve been looking through the detention and the adjustment
       segment of the JRA report, and I am trying to reconcile those two. I mean,
       on May 28th he threatens to shank and slit the throat of anyone out of
       frustration for not getting moved. The next day he’s flooding his dorm
       room, covering his windows. This is replete with  .  him [not] being able to
                                                             .   .


       comport himself.

       The court also considered his past involvement with firearms as “concerning” to

community safety:

      I’ve read the materials about the JRA Disposition Report regarding [O.C.
      G.’s] conduct while in JRA and   —  and that is concerning. It’s concerning
      as I look at community safety that this was not the first incident involving a
      firearm that he’s been involved with, that he was given an opportunity in
      the past to try to change or get on a better path and that did not happen.
      In that earlier case no one died and thank goodness for that.

Reyes-Dominguez’s family members also attested to the safety threat such incidents of

violence pose to the community.

      O.C.-G.’s reliance on State. v. P, 37 Wash. App. 773, 686 P.2d 488 (1984), is

misplaced. There, the trial court imposed a sentence of 221 weeks of confinement,

exceeding the probation counselor’s recommendation of 152 weeks, which was “the

only evidence before [the Court] regarding an appropriate sentence.”    .~, 37 Wash. App. at

779. It was a first time offense and the probation counselor’s specific recommendation

addressed the juvenile’s “grave need for treatment.”   E~ 37 Wash. App. at 778-779.


                                                5
No. 80237-2-1/6

Because there was nothing in the record to indicate the juvenile offender needed a

course of treatment beyond 152 weeks, the court held the disposition was excessive

and remanded for further proceedings, permitting the trial court to consider additional

evidence.    E~ 37 Wash. App. at 779-780. But here, the joint recommendation was not the
only evidence before the sentencing court. As noted above, the court considered O.C.

G.’s past offenses involving firearms, information in the JRA report about O.C.-G.’s

conduct in pretrial detention, and the impact on the community.

         O.C.-G. further contends that longer sentences for juveniles who commit serious

offenses do not ensure community safety and weaken their ability to be rehabilitated,

citing studies about potential adverse effects of juvenile incarceration. The legislature

has determined that rehabilitation and community safety are “equally important

purposes” of the JJA and either may support a manifest injustice disposition. RCW

13.40.010(2)(a); B.O.J., 194 Wash. 2d at 324. And, as is the case here, once a court finds

a manifest injustice, it has broad discretion to determine an appropriate length of the

sentence. B.O.J., 194 Wash. 2d at 324. As discussed above, the court did not abuse its

discretion by imposing a longer term of confinement than the agreed recommendation.4

To the extent O.C.-G. makes policy-based arguments to the contrary, these are issues

better left to the legislature. Rousso v. State, 170 Wash. 2d 70, 92, 239 P.3d 1083 (2010)

(“It is the role of the legislature, not the judiciary to balance public policy interests and

enact law.”).




         The court also considered the materials O.C.-G. presented about youth, impulsivity, and
        ~‘


judgment, noting that the State already accounted for this by charging him as a juvenile rather than an
adult.


                                                         6
No. 80237-2-1/7

         Likewise, O.C.-G.’s policy-based claims that the designation of drive-by shooting

as an A++ offense is racially biased are more appropriately addressed to the

legislature.5 The legislature has determined that drive-by shooting is a serious offense

that should be punished accordingly. “The courts are not in a position to agree or

disagree with our legislature’s balancing of public policy interests.” In re Matter of

Detention of J.N., 200 Wash. App. 279, 284,402 P.3d 380 (2017). In any event, there is

nothing in the record to suggest the court relied on the A-H- ranking in determining the

length of the sentence, as O.C.-G. claims.

        We affirm the disposition.




                                                        ~Wa4s4
                                                          L,  I
                                                                     4G3—



WE CONCUR:


                                                     ~2




          As the State points out, O.C.-G. cites articles that discuss racial bias in applying federal RICO
statutes to street and prison gangs, but provides no data about Washington prosecutions of drive-by
shootings to support a claim of disparate impact.


                                                          7